DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "horizontal channel portions" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  There is only a single horizontal portion in the claims prior, so portions lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 6, 10, 17, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Facer et al. (U.S. Patent Application Publication Number 2014/0318633; hereinafter referred to as Facer).  Facer discloses a multilevel microfluidic devices include a control line that can simultaneously actuate valves for both sample and reagent lines. Microfluidic devices are configured to contain a first reagent in a first chamber and a second reagent in a second chamber, where either or both of the first and second reagents are contained at a desired or selected pressure. Operation of a microfluidic device includes transmitting second reagent from the second chamber to the first chamber, for mixing or contact with the first reagent. Microfluidic device features such as channels, valves, chambers, can be at least partially contained, embedded, or formed by or within one or more layers or levels of an elastomeric block (Please see the abstract).
With respect to claim 1, Facer discloses and illustrates a reconfigurable fluidic manifold comprising: a block (180) comprising a plurality of layers (181, 182, 183, 184) each joined by bonding to at least one adjacent one of the other layers at an interface (see figure 1), the block further comprising at least one attachment surface (see figure 7 for connections to chip) , a first fluidic channel (130) and a second fluidic channel (110), each of the first and second fluidic channels at least partially disposed at one of the interfaces of the layers and having a first end at one of the attachment surfaces (see figure 1A), each of the attachment surfaces having an attachment feature at the first end of a respective one of the first and second fluidic channels to enable a fluidic coupling of the first and second fluidic channels to a fluidic component (see the connection between the block and substrate in Figure 7.

With respect to claim 3, the reconfigurable fluidic manifold of claim 2 wherein both the first and second fluidic channels comprise a horizontal channel portion, the reconfigurable fluidic manifold further comprising a vertical channel portion extending between the horizontal channel portions is shown in figure 1A with channel 110 and section 170.
With respect to claim 4, the reconfigurable fluidic manifold of claim 2 further comprising a vertical channel portion extending from the horizontal channel portion to the attachment surface is illustrated in figure 1A.
With respect to claim 5, the reconfigurable fluidic manifold of claim 1 wherein at least two of the layers are of different thickness is illustrated in figure 1 wherein layers 181 and 182 are shown to be different thicknesses.
With respect to claim 6, the reconfigurable fluidic manifold of claim 1 wherein the attachment feature comprises a first fluidic coupler disposed at the attachment surface at the first end of the first fluidic channel and configured for coupling to a first external fluidic path, and a second fluidic coupler disposed at the attachment surface at the first end of the second fluidic channel and configured for coupling to a second external fluidic path is shown best in figure 7, and disclosed using vias to connect the chip to the  substrate and appropriate channels. 

With respect to claim 17, the reconfigurable fluidic manifold of claim 1 wherein the fluidic channels are microfluidic channels is disclosed as the device is a microfluidic devices, thus the disclosed channels are microfluidic channels.
With respect to claim 19, the reconfigurable fluidic manifold of claim 1 wherein the layers comprise metallic layers is disclosed in paragraph [0084].
With respect to claim 21, the reconfigurable fluidic manifold of claim 19 wherein the metallic layers 1 wherein the layers comprise ceramic layers is disclosed in paragraph [0084].
Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 11-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Facer. 
With respect to claims 7-9, the specific couplers are not explicitly disclosed, one of ordinary skill in the art would be motivated to use appropriate couples to 
With respect to claims 11-14, while specific parts of the fluid system are not disclosed, components well known and established in fluid flow systems would be obvious to those of ordinary skill in the art.  Thus, a gasket to seal the fluid connections (claim 11), a fluidic jumper (claim 12), a trap (claim 13), and a sample loop (claim 14) would be obvious to those of ordinary skill in the art if needed for the test to be performed. 
With respect to claims 15 and 16, while Facer discloses valves, he specific types of valves are not explicitly disclosed.  However, a rotary shear valve (16) is a type of reconfigurable valve (claim 15) and thus a broadly recited valve is disclosed and the specific valves would be obvious to one of ordinary skill in the art if needed for a specific test to be performed. 
With respect to claim 18, the reconfigurable fluidic manifold of claim 1 wherein each layer is joined by diffusion bonding to at least one adjacent one of the other layers at the interface is no explicitly disclosed, but bonding is disclosed and use of any good solid bonding type techniques would be obvious to one of ordinary skill in the art at the time of the invention.
With respect to claim 20, while titanium layers specifically are not disclosed, metal layers are disclosed and thus it would be obvious to one of ordinary skill in the art 
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


RODNEY T. FRANK
Examiner
Art Unit 2861


June 21, 2021

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861